DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 17 are amended in view of applicant’s response filed 6/14/2021.  Claims 4 and 11-16 are canceled.  Therefore, claims 1-3, 5-10 and 17-21 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2011/0111081(Chen).
Chen teaches a method of producing an aluminum alloy product, comprising process steps including continuous casting, preheating, homogenizing, hot rolling to final gauge, solutionizing, quenching, and aging[0064-0078], wherein cold rolling is an optional step[0079] and the hot rolling produces the final gauge[0078].  Chen further teaches that the aluminum alloy comprises ≤ 0.5 wt% Si, ≤ 0.5 wt% Fe, about 0.9-3 wt% Cu, ≤ about 0.4 wt% Mn, about 1-3 wt% Mg, ≤ about 0.4 wt% Cr, about 3-11 wt% Zn, ≤ 
Regarding claims 1-3, 8-9, 17-18 and 20-21, Chen further teaches that the homogenizing heat treatment takes place at 430-490ºC[0074], which is lower than the casting temperature, the examiner concludes that the process of Chen would have implicitly included the claimed cooling step upon exit from the continuous casting step in order to lower the temperature of the slab to homogenizing temperature.  Additionally, the Al alloy composition of Chen, including impurities, significantly overlap the AA7xxx Al alloy.  Therefore, a prima face case of obviousness exists.  See MPEP 2144.05.  
The claimed cooling rate upon exiting the continuous caster is a result effective variable that affects the properties of the resulting casting slab.  It would be well within the skills of and ordinary artisan to have arrived at the claimed cooling rate via routine optimization in order achieve desired slab properties, absent persuasive evidence demonstrating the criticality of claimed cooling rate.
Regarding claims 5-7, the claimed cooling steps and coiling step would have been well within the skills of an ordinary artisan in order to store the Al alloy slab produced from the continuous casting process when further processing steps are not immediately followed.
Regarding claims 10 and 19, since the process of Chen comprises the same steps using an AA7xxx Al alloy that has a composition that is significantly similar to the claimed composition, one of ordinary skill in the art would have expected that the Al alloy produced by the process of Chen to have substantially similar properties such as its ability to not forming cracks having a length greater than about 8.0mm after the continuous casting and before hot rolling as claimed.  Additionally, Chen further teaches that Be can be added to the alloy composition to deter cracking[0057].
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.

The examiner does not find applicant’s argument convincing because the claimed cooling rate is a result effective variable.  It would be well within the skills of and ordinary artisan to have arrived at the claimed cooling rate via routine optimization in order achieve desired slab properties, absent persuasive evidence demonstrating the criticality of claimed cooling rate.
Applicant further argues that Chen additionally teaches the presence of Germanium, which does not meet the limitation of claimed impurities.  
The examiner does not find applicant’s argument convincing because the instant claims uses open-ended transitional phrase comprising when describing the Al alloy composition, which allows the presence of additional undisclosed elements such as the Germanium of Chen.   Therefore, the examiner maintains that the claimed Al alloy is obvious over Chen’s Al alloy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733